Citation Nr: 0919422	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  04-11 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
left ear.

2.  Entitlement to a rating in excess of 30 percent for 
chronic sinusitis with headaches and allergic rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to July 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied entitlement to service connection for 
hearing loss of the left ear and continued a 30 percent 
evaluation for chronic sinusitis with headaches and allergic 
rhinitis.  The Veteran presented testimony at a personal 
hearing in May 2006 before the undersigned Veterans Law 
Judge.  

The claim was remanded in November 2006 for further 
development and has been returned to the Board for appellate 
review.  An issue of entitlement to service connection for 
anxiety disorder also had been remanded.  After further 
development, a rating decision in December 2008 granted 
service connection for anxiety disorder.  As that issue was 
resolved, it is no longer on appeal and thus, not before the 
Board.

At the Veteran's hearing in May 2006, he testified that he 
had sleep apnea that was related to his service-connected 
sinus condition.  That testimony appears to raise an informal 
claim for entitlement to service connection for sleep apnea 
secondary to his service-connected sinus condition.  That 
issue is referred to the agency of original jurisdiction for 
appropriate development.  


FINDINGS OF FACT

1.  The Veteran's current level of hearing loss in the left 
ear meets the criteria to constitute a disability for VA 
purposes under the provisions of 38 C.F.R. § 3.385.  

2.  The Veteran's current left ear hearing loss first 
manifested many years after service and is not related to his 
service or to any aspect thereof.

3.  The competent and probative medical evidence of record 
does not show that the Veteran has had radical surgery with 
chronic osteomyelitis, or near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.


CONCLUSIONS OF LAW

1.  Hearing loss of the left ear was not incurred in or 
aggravated by service, nor may an organic disease of the 
nervous system (sensorineural hearing loss) be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2008).

2.  The criteria for a rating in excess of 30 percent for 
chronic sinusitis with headaches and allergic rhinitis have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.97, Diagnostic 
Codes (DCs) 6522-6510 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

Here, the RO sent correspondence in March 2002, April 2006, 
December 2006, and February 2007; a rating decision in May 
2002; and a statement of the case in March 2004.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
supplemental statement of the case issued in November 2008.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  In January 2009, the Veteran wrote that he had no 
other information or evidence to submit.  VA has also 
obtained a medical examination and opinion in relation to 
this claim.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

Service connection for hearing loss of the left ear

The Veteran claims that he has hearing loss of the left ear 
as the result of exposure to acoustic trauma in service while 
working as a fireman on the flight line.  The evidence does 
not show that he has been issued any hearing aids by VA or 
any private doctor.  In a November 2006 Board decision, he 
was denied service connection for right ear hearing loss.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b).

To prevail on the issue of service connection on the merits, 
there must be medical evidence of (1) a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38  
U.S.C.A. § 5107(b) (West 2002). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Even though disabling hearing loss is not 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing 
CURRENT MEDICAL DIAGNOSIS & TREATMENT, Stephen A. Schroeder, 
et. al., eds., at 110-11 (1988)); 38 C.F.R. § 3.385.

Although the Veteran states that he has difficulty hearing, 
the audiometric test results must meet the regulatory 
requirements for establishing a disability for VA purposes.  
Then, if a current disability by VA criteria of hearing loss 
exists, there must be a determination of a relationship 
between that disability and an injury or disease incurred in 
service, or some other manifestation of the disability in 
service.  38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. App. 
155 (1993).

According to the Veteran's DD Form 214, his primary specialty 
in service was Apprentice Fire Protection Specialist.  
Service medical records show that at examinations in service 
the Veteran consistently denied having or having had ear 
trouble or hearing loss.  

At an examination in April 1983, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
0
0
15
5

At his separation examination in July 1984, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
5
20
20

Post-service, in January 1994 at a pre-placement examination 
as a civilian fire fighter as a member of the fire department 
at Fort Eustis, the Veteran denied having or having had 
hearing loss in a report of medical history.  At a reference 
audiogram in January 1994 following exposure in noise duties, 
and at an audiological evaluation in February 1996, August 
1997, October 1998, July 1999, June 2000, August 2000, and in 
August 2001, pure tone thresholds, in decibels, do not meet 
the provisions of 38 C.F.R. § 3.385 to constitute a 
disability for VA purposes.  

An industrial survey in September 1996 of the Veteran's 
workplace in the Fire Department at Homestead Air Reserve 
Station concluded that personnel were routinely exposed to 
hazardous noise.  Personnel were placed on a Hearing 
Conservation Program, were required to receive annual 
audiograms and were to wear the appropriate hearing 
protection.  

A private audiology evaluation in September 2003 indicated 
that the Veteran had a mild to moderate sensorineural hearing 
loss bilaterally with the left ear being slightly worse than 
the right in the high frequencies.  He had excellent word 
recognition ability when speech was presented at a normal 
conversational level bilaterally.  

On a VA audiological evaluation in December 2003, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
20
20
20

Speech audiometry revealed speech recognition ability of 92 
percent in the left ear.  The examiner commented that speech 
discrimination ability was mildly reduced on the left ear.  
The diagnosis was hearing was within normal limits.  

A January 2004 VA examiner noted that a VA audiometric 
evaluation in December 2003 showed pure tone average 
thresholds in the normal range throughout the frequencies.  
Speech discrimination was normal.  Tympanometry was normal.  
The examiner found no objective hearing loss based on the 
audiogram.  

A May 2006 statement private medical statement notes the 
Veteran had audiological testing in September 2003 that 
revealed mild to moderate sensorineural hearing loss 
bilaterally.  

The Veteran testified in May 2006 that in service he was 
exposed to acoustic trauma inside the fire department with 
the sirens, bells, whistles, generators, power tools, and 
equipment.  Also, a flight line was directly in front of the 
fire department and he was exposed to fighter aircraft which 
were active on a daily basis of engine set up and check out.  
His hearing was normal in service but he noticed having 
hearing loss within the first year after service which has 
deteriorated over the years.  He described the effect on his 
work and social activities.

On a VA audiological evaluation in April 2007, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
35
30
35
40
35

The average was 35 dB.  Speech audiometry revealed speech 
recognition ability of 90 percent in the left ear.  The 
examiner's explanation for the use of only pure tone 
threshold evaluation in the Veteran's audio examination was 
that the Veteran responded with a lot of rhyming words to the 
speech recognition test.  Good inter-test consistency 
suggested reliable results.  Pure tone testing revealed a 
mild sensorineural hearing loss in both ears.  Word 
recognition scores were good in both ears.  The diagnosis was 
sensorineural hearing loss of both ears.  

The examiner provided an opinion that the Veteran's hearing 
loss was not caused by or a result of acoustic trauma in the 
service.  The rationale was that the Veteran's hearing was 
normal at time of separation in 1984 and also found to be 
normal on a VA examination completed in December 2003, 19 
years after separation from service.  

When seen for a VA examination in May 2007, the examiner 
noted the April 2007 audiogram demonstrated a mild 
sensorineural hearing loss in both ears with normal 
discrimination.  The audiologist noted that the Veteran 
displayed nonorganic behaviors and needed re-instruction.  It 
was possible that the thresholds were exaggerated.  
Otoacoustic emissions indicated normal to slight hearing 
loss.  The examiner noted that the hearing test revealed just 
a mild sensorineural hearing loss and the audiogram notation 
stated that there was some nonorganic behavior, questioning 
the accuracy of the audiogram.  In any event, the hearing 
loss, if it were present was quite mild and fairly symmetric.  
There was no noise notch in the higher frequencies to suggest 
acoustic trauma or noise induced hearing loss.  The examiner 
provided an opinion that it was as likely as not that the 
Veteran at the present time did not display any evidence for 
hearing impairment related to acoustic trauma in the military 
service.  There was no connection between service-connected 
sinusitis and hearing loss.  

After a careful review of the evidence, the Board concludes 
that the evidence of record fails to establish that the 
Veteran has a hearing loss of the left ear that is related to 
service.

The Veteran believes that he has sensorineural hearing loss 
of the left ear related to service.  While the Veteran is 
capable of providing evidence of symptomatology, a layperson 
is generally not capable of opining on matters requiring 
medical knowledge, such as the degree of disability produced 
by the symptoms or the condition causing the symptoms.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
notes that, although the Veteran is not competent to render a 
medical opinion or formulate an etiology of his current 
hearing loss, he is competent to present evidence of noise 
exposure.  Collette v. Brown, 82 F.3d 389 (1996).  The Board 
has no reason to doubt his assertions as to noise exposure in 
service.  

However, the audiological evaluations in service do not show 
a hearing loss of the left ear that is recognized as a 
disability under the provisions of 38 C.F.R. § 3.385.  The 
Board notes that organic diseases of the nervous system, to 
include sensorineural hearing loss, are entitled to 
presumptive service connection if manifest to a compensable 
degree within one year of discharge.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  There is no post-
service evidence of record in this case showing sensorineural 
hearing loss of the left ear to a compensable degree during 
the first post-service year.  Thus, service connection for 
left ear hearing loss is not warranted based on medical 
evidence shown in service or on a presumptive basis.  

The Veteran's current level of hearing in the left ear is 
disabling for VA purposes.  The examining audiologist at the 
December 2003 VA examination noted that the Veteran's hearing 
was within normal limits, and that speech recognition was 
mildly reduced in the left ear.  Speech audiometry using 
Maryland CNC word lists revealed speech recognition ability 
of 92 percent in the left ear which under the provisions of 
38 C.F.R. § 3.385, a speech recognition score less than 94 
percent using the Maryland CNC Test is considered a 
disability for the purposes of applying the laws administered 
by VA.  The April 2007 VA audiological evaluation revealed 
speech recognition ability of 90 percent in the left ear, 
however, the score was questioned based on the type of 
responses the Veteran gave.  The evaluation also showed a 
hearing loss in the left ear that is recognized as a 
disability under the provisions of 38 C.F.R. § 3.385.  

The audiologist at the April 2007 examination provided an 
opinion that the Veteran's left ear hearing loss was not 
caused by or a result of acoustic trauma in service based on 
the Veteran's normal hearing at the time of separation in 
1984 and was also found to be normal, many years later, at 
the December 2003 VA examination.  However, the April 2007 
audiologist and the December 2003 VA examiner found the 
Veteran's hearing to be normal at the December 2003 VA 
examination.  Although the hearing thresholds are not 
considered a disability for VA purposes, the speech 
recognition ability of 92 percent in the left ear shown at 
the December 2003 audiological examination is considered a 
disability for the purposes under the provisions of 38 C.F.R. 
§ 3.385.  Thus, the opinion is of limited probative value.

The Board finds that the opinion provided by the VA examiner 
in May 2007 to be of the greatest probative value.  It 
appears that the VA examiner's opinion was based upon review 
of the claims file and the application of sound medical 
judgment.  The examiner concluded that it was as likely as 
not that the Veteran at the present time did not display any 
evidence for hearing impairment related to acoustic trauma in 
the military service.  The rationale for that opinion was 
there was no noise notch in the higher frequencies to suggest 
acoustic trauma or noise induced hearing loss.  The opinion 
is supported by the April 2007 opinion that the Veteran's 
hearing loss was not caused by acoustic trauma in service 
because it was normal at separation and again 19 years after 
separation.  The May 2007 examination also found no 
relationship between hearing loss and the Veteran's service-
connected sinusitis.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no evidence establishing a medical nexus 
between military service and the Veteran's hearing loss of 
the left ear.  Rather, the evidence of record only weighs 
against such a finding.  Thus, service connection for hearing 
loss of the left ear is not warranted.

In sum, the weight of the credible evidence demonstrates that 
the Veteran's current hearing loss of the left ear first 
manifested many years after service and is not related to his 
active service or any incident therein.  As the preponderance 
of the evidence is against the Veteran's claim for service 
connection for hearing loss of the left ear, the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Increased rating for chronic sinusitis with headaches and 
allergic rhinitis

The Veteran seeks a rating in excess of 30 percent for 
chronic sinusitis with headaches and allergic rhinitis.  He 
contends that his condition is worse than currently evaluated 
and a higher disability rating should be warranted.

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2008).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2 (2008).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2008).  Also, where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).

The Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 199 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Veteran's service-connected chronic sinusitis with 
headaches and allergic rhinitis is currently rated as 30 
percent disabling under Diagnostic Codes 6522-6510.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  The 
additional code is shown after the hyphen.  38 C.F.R. § 4.27 
(2008).  Diagnostic Code 6522 pertains to allergic or 
vasomotor rhinitis.  38 C.F.R. § 4.97, DC 6522.  Diagnostic 
Code 6510 pertains to chronic pansinusitis.  38 C.F.R. § 
4.97, DC 6514.  

Under Diagnostic Code 6522 for rating allergic or vasomotor 
rhinitis, a 30 percent rating is warranted for allergic or 
vasomotor rhinitis with polyps.  That is the maximum rating 
provided under that diagnostic code.  Higher ratings are 
allowed for bacterial rhinitis, DC 6523, and glaucomatous 
rhinitis, DC 6524.

Diagnostic Codes 6510 through 6514 pertain to various types 
of sinusitis, each of which is rated pursuant to a General 
Formula for Sinusitis set forth in the rating schedule 
following DC 6514.  This general rating formula for sinusitis 
applies in all circumstances in which VA is to rate the 
severity of sinusitis, no matter the particular diagnosis.  
Under the General Rating Formula for Sinusitis, encompassing 
DCs 6510 through 6514, a 30 percent rating is awarded for 
sinusitis manifested by three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or by more than six non- 
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 50 
percent rating is awarded for sinusitis following radical 
surgery with chronic osteomyelitis, or manifested by near 
constant sinusitis characterized by headaches, pain, and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  38 C.F.R. §§ 4.97, DC 
6510-6514 (2008).  An incapacitating episode of sinusitis is 
specifically defined in the regulations as one requiring bed 
rest and treatment by a physician.  38 C.F.R. § 4.97 (2008).

Service medical records show complaints of headaches, tender 
sinuses, and nasal stuffiness.  The Veteran was diagnosed 
with sinus headache and sinusitis.  At the separation 
examination his nose was shown as normal and the maxillary 
sinuses were slightly tender.  A VA examination post service 
noted clinical findings and diagnosed chronic, recurrent 
sinusitis.  A rating decision in March 1985 granted service 
connection for chronic sinusitis and assigned a 10 percent 
rating effective in July 1984.  Evidence of record shows that 
post service in June 1985 the Veteran had a septoplasty for a 
nonservice-connected condition.  The 10 percent rating for 
chronic sinusitis was continued in several subsequent rating 
decisions.  Based on evidence of headaches and rhinitis 
associated with sinusitis, a rating decision in December 1999 
assigned a 30 percent rating for chronic sinusitis with 
headaches and allergic rhinitis effective in April 1998.

VA medical records show in May 2001 the Veteran underwent 
surgery for an external nasal deformity, airway obstruction.  
He had sustained a nasal fracture secondary to an accident.  
He had undergone prior septorhinoplasty at another 
institution.  He presented with complaints of a dorsal hump, 
prominent alar flaring, and a drooping nasal tip.  The 
procedure was open rhinoplasty with septal exploration and 
placement of grafts.  The surgical records show no findings 
of osteomyelitis. 

VA outpatient treatment notes show that the Veteran was seen 
in January 2002 for complaints of headaches in frontal 
region, persistent nasal obstruction, and nasal discharge of 
green or clear pus every day.  He gave a questioned medical 
history of surgery for osteomyelitis in January 2001.  On 
examination there were mild polypoid changes with no evidence 
of sinus surgery.  There was no pus or polyps.  

A private medical record shows the Veteran, in January 2002, 
sought a referral to an ENT physician for follow-up on a nose 
problem.  He related having had surgery for osteomyelitis at 
VA.  The assessment was nasal bone infection-sinus.   

The Veteran was seen on March 1, 2002, at a VA ENT clinic for 
history of septorhinoplasty on May 2001 by plastic surgery 
for acquired nasal deformity and airway obstruction.  The 
Veteran complained of nasal congestion, anosmia, and frontal 
headaches, unchanged from his last visit.  The assessment was 
nasal obstruction unchanged status post septorhinoplasty and 
frontal headaches due to tension vs. sinusitis.  

Private medical records show the Veteran was seen for an ENT 
appointment in March 2002, for complaints of chronic nasal 
discharge of greenish in color and severe migraine headaches.  
He provided a medical history of surgery for osteomyelitis of 
the nasal bone in 2001, and nasal corrective surgery in 1985.  
He had nasal graft surgery in 2001.  The Veteran complained 
of heavy nasal discharge, greenish at times; frequent 
epistaxis; and severe migraine headaches.  The assessment was 
nasal obstruction secondary to nasal valve collapse as a 
result of nasal trauma and sinus headaches.  

At a VA examination in January 2004, it was noted that the 
Veteran had nasal surgery soon after discharge from the 
military.  He then had a second surgery to reconstruct the 
dorsum of the nose with a cartilage graft from the ear.  
Symptoms of rhinitis, headache, and sneezing had persisted.  
He had been treated with numerous nasal steroids and 
antihistamines.  He had headaches daily.  He had mild nasal 
obstruction and occasional epistaxis, but those were not 
severe problems.  On examination, the internal nasal 
examination revealed both nasal airways were patent.  No pus, 
polyps, or blood were seen.  The oral cavity and oropharynx 
was clear.  The impression was a chronic rhinitis.  

A private July 2004 outpatient note indicates the Veteran had 
headaches which he attributed to a new medication.  He had no 
history of headaches.  The records show the dose was 
decreased and an August 2004 outpatient note indicates the 
Veteran had no headaches.  

A private CT scan in July 2006 revealed minimal chronic 
inflammation involving the middle ethmoids and the left 
maxillary sinus.  There were no acute air fluid levels.  The 
osteomeatal complex was intact.  

The Veteran testified in May 2006 as to his symptoms and the 
effect on his daily activities due to his sinus disability.  

A private medical statement in July 2006 noted that the 
Veteran had been seen as referred and the diagnosis included 
chronic allergic rhinitis (vasomotor).  His complaints 
included frontal sinus pressure.  He had a septoplasty in 
1985 and a second surgery in 2000, a rhinoplasty.  
Examination revealed the septum was midline with turbinates 
hypertrophic and mucosa boggy.  The CT scan results were 
discussed and it was noted that the report was essentially 
negative.  He was recommended to continue with Nasonex.  

The Veteran submitted correspondence related to restricted 
use of his sick leave at his place of employment.  He claims 
the evidence supports entitlement to an increased rating as 
it documents the amount of time he had to use for medical 
appointments for his treatment for service-connected 
disorders to include sinusitis and bronchitis.  In a letter 
written by the Veteran in June 2005 in reply to notice of 
restricted use of sick leave, he clarified his use of sick 
leave had been necessary for appointments to a urologist, his 
primary care physician for regular aches and pains, dentists, 
and a mental health counselor.  He attached a private 
treatment note dated in March 2002 for treatment of 
sinusitis.  

At a VA examination in May 2007, the Veteran complained of 
rhinitis and was treated by his private physician with 
amoxicillin and was currently on a course of amoxicillin 
antibiotic.  He complained of daily severe frontal headaches 
which radiated down to his cheeks.  He had some pus and 
occasional bleeding from the nose.  He used a continuous 
positive airway pressure (CPAP) machine for sleep apnea.  He 
described himself as a mouth breather because of nasal 
obstruction.  

Clinical findings were that the Veteran's external nose was 
without specific deformity.  There was no sinus tenderness.  
The nasal septum was middling.  Nasal airways were widely 
open because of what appeared to be postoperative changes 
with turbinate reduction.  There was some crusting in the 
nose and thick mucus.  No pus, polyps, or blood were seen.  
The oral cavity and oropharynx were crowded, but clear.  

The examiner found no nasal disfigurement.  The nasal airways 
were patent by examination but the Veteran did complain of 
nasal obstruction and had been diagnosed with sleep apnea.  
The examiner commented this might represent a crowding of the 
oropharyngeal area rather than a primary nasal obstruction.  
The Veteran complained of headaches which were out of 
proportion with the physical examination.  There was no 
evidence of sinusitis and or rhinitis at that time.  

The Veteran submitted progress notes in August 2007 from a 
sleep disorder clinic issuing a CPAP machine which the 
Veteran claims shows support that his chronic sinusitis and 
bronchitis is getting worse.  The issuance of the CPAP 
machine helped him to breathe in fresh air through his 
nostrils.  

After considering all the evidence of record, the Board finds 
that a rating in excess of 30 percent is not warranted for 
the Veteran's service-connected chronic sinusitis with 
headaches and allergic rhinitis.

VA and private medical treatment records show a history of 
ongoing symptoms of sinusitis, however, the evidence does not 
reflect that the Veteran has had radical surgery followed by 
chronic osteomyelitis or near constant sinusitis 
characterized by headaches, pain, and tenderness of affected 
sinus and purulent discharge or crusting after repeated 
surgeries.  Although the evidence of record shows two 
operations, one many years earlier in 1985 and the other in 
2001 for the nonservice-connected condition of deviated nasal 
septum, the evidence does not show radical sinus surgery, 
chronic osteomyelitis, or repeated surgeries due to the 
service-connected sinusitis.  Private medical treatment notes 
indicate a history of surgery for osteomyelitis in 2001, 
however, that appears to have been based on the Veteran's 
history, which is contradicted by the surgical report in 2001 
which shows no findings or diagnosis of osteomyelitis.  

Although the Veteran claims symptomatology that would warrant 
a 50 percent rating, the medical evidence of record does not 
reflect such symptomatology.  While the evidence shows that 
the Veteran continues to seek treatment for sinusitis, his 
condition is not shown to have increased in severity to the 
extent that a higher rating is warranted.

Based on the treatment records and VA examination, it does 
not appear that the Veteran suffers from near constant 
sinusitis characterized by headaches, pain, and tenderness of 
the affected sinus and purulent discharge or crusting after 
repeated surgeries.  The medical evidence of record shows 
that the Veteran has reported having nasal discharge, 
however, when seen for outpatient treatment at VA in January 
2002 and on VA examination in January 2004 there was no pus.  
At the most recent VA examination in May 2007, there was some 
crusting in the nose and thick mucus; however, there was no 
sinus tenderness and no pus.  A July 2006 CT scan revealed 
minimal chronic inflammation involving the middle ethoids and 
the left maxillary sinus.  When the doctor discussed the CT 
scan results the report was noted as essentially negative.  
The Veteran has complained of headaches and been diagnosed 
with sinus headaches.  In January 2004 he complained of daily 
headaches.  However, in July 2004, a private outpatient 
treatment note shows the Veteran attributed headaches to a 
new medication and after the dose was decreased, the 
following month he reported having no headaches.  He 
testified that his headaches were constant and blinding.  
However, at the May 2007 VA examination, the examiner noted 
that the Veteran's complaints of headaches were out of 
proportion with the physical examination.  There was no 
evidence of sinusitis or rhinitis.  Moreover, according to 
the Veteran's own history, one of his surgeries was many 
years earlier and the other was in 2001, both, as shown by 
the evidence of record, were for a nonservice-connected 
disorder.  Treatment records do not show that he has had any 
recent sinus surgeries.  The evidence does not show that the 
prior surgeries were radical sinus surgery or the presence of 
chronic osteomyelitis or repeated surgeries due to the 
service-connected sinusitis.  Thus, the Board finds that the 
Veteran does not meet or nearly approximate the criteria for 
a rating in excess of 30 percent under DC 6513.  See 38 
C.F.R. § 4.97.

The Board has also considered the criteria under DC 6522 for 
allergic rhinitis.  This diagnostic criteria would not assist 
the Veteran, however, as he is currently in receipt of a 30 
percent disability rating, which is the highest rating 
assignable under DC 6522.  38 C.F.R. § 4.97, DC 6522.  The 
Veteran does not contend that he has, nor does the objective 
medical evidence of record support a finding that there are 
symptoms of bacterial rhinitis (DC 6523) or granulomatous 
rhinitis (DC 6524) that would warrant a higher rating..

In reaching this decision, the Board finds that referral for 
consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) is not in order.  
Although the Veteran claimed that the evidence submitted 
related to his use of sick leave at his place of employment 
supported his claim for an increased rating, the Board notes 
that his June 2005 letter mentioned the necessity for 
multiple medical appointments but did not specifically 
mention having medical appointments for sinusitis or 
rhinitis.  With that evidence was attached one report of a 
private medical treatment visit in March 2002.  The evidence 
in this case does not show that the sinusitis disability 
causes a marked interference with employment, and there is no 
evidence that the Veteran has been hospitalized due to his 
sinusitis.  Accordingly, the Board finds that the impairment 
resulting from the Veteran's sinusitis is appropriately 
compensated by the currently assigned schedular rating.  
Thus, the Board finds that referral for consideration of an 
extraschedular rating is not warranted.

Accordingly, upon careful review of the record, the Board 
finds that the overall disability picture does not meet or 
more nearly approximate the criteria contemplated for a 
schedular rating in excess of 30 percent disability under the 
rating criteria.  38 C.F.R. § 4.7.  As the preponderance of 
the evidence is against the Veteran's claim, the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.

Entitlement to a rating in excess of 30 percent for chronic 
sinusitis with headaches and allergic rhinitis is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


